Citation Nr: 0105278	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from February 1973 to February 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1999 RO rating decisions that denied the veteran's claim 
for service connection for paranoid schizophrenia as not well 
grounded.


REMAND

The RO denied the veteran's claim for service connection for 
a psychiatric disability as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist a veteran in 
the development of a claim.  In this case, the is additional 
VA duty to assist the veteran in the development of a claim 
for service connection for a psychiatric disability.

A VA report of the veteran's psychiatric treatment in August 
2000 was received by the Board.  This report was not reviewed 
by the RO and the veteran or his representative have not 
waived initial consideration of this evidence by them.  Due 
process requires that the RO consider all records and provide 
the veteran with an appropriate supplemental statement of the 
case.  38 C.F.R. § 20.1304(c) (2000).

A VA report of the veteran's psychiatric treatment in July 
1999 notes that his paranoid schizophrenia is probably due to 
decompensation related to stress in service.  Under the 
circumstances, the veteran should undergo a VA psychiatric 
examination to determine whether his current psychiatric 
condition is in any way related to an incident of service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to obtain an 
opinion as to the etiology of his current 
psychiatric disability.  The examiner 
should give a fully reasoned opinion as 
to whether it is at least as likely as 
not that the veteran's current 
psychiatric disability was caused by an 
incident of service.  The examiner should 
support the opinion by discussing medical 
principles as applied to the evidence in 
the veteran's case.  In order to assist 
the examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should review the claim for 
service connection for an acquired 
psychiatric disability on the merits.  If 
the benefit sought on appeal is denied, 
the veteran and the representative should 
be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence, including all evidence received 
since issuance of the statement of the 
case, and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




